


AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of February 18, 2016 (the “Effective Date”) between SILICON VALLEY BANK, a
California corporation (“Bank”), and AEROHIVE NETWORKS, INC., a Delaware
corporation (“Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank.
RECITALS
A.    Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of June 21, 2012 (as the same has been amended, modified,
supplemented, renewed, or otherwise modified, from to time, the “Prior Loan
Agreement”). Pursuant to the Prior Loan Agreement, Bank has agreed to make
certain loans and other financial accommodations, as described therein, to
Borrower.
B.    Borrower has requested, and Bank has agreed pursuant to this Agreement,
that Bank replace, amend and restate the Prior Loan Agreement in its entirety.
AGREEMENT
The parties hereby agree that the Prior Loan Agreement is hereby amended,
restated, and replaced in its entirety as follows:
1ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay.
Borrower hereby unconditionally promises to pay Bank the outstanding principal
amount of all Credit Extensions and accrued and unpaid interest thereon as and
when due in accordance with this Agreement and the other applicable Loan
Documents.
2.1.1    Revolving Advances.
(a)    Formula Availability. Subject to the terms and conditions of this
Agreement, Bank shall make formula advances (the “Formula Advances”) not
exceeding the Availability Amount. Amounts borrowed hereunder may be repaid and,
prior to the Revolving Line Maturity Date, reborrowed, subject to the applicable
terms and conditions precedent herein.
(b)    Non-Formula Availability. Subject to the terms and conditions of this
Agreement, as part of the Revolving Line, Bank shall make non-formula advances
(the “Non-Formula Advances”) to Borrower in an aggregate amount not to exceed
(a) the Non-Formula Amount minus (b) the sum of all outstanding principal
amounts of any Non-Formula Advances. The outstanding dollar amount of each
Non-Formula Advance shall at all times reduce the amount otherwise available for
Advances under the Revolving Line. Amounts borrowed under the non-formula part
of the Revolving Line may be repaid and, prior to the Revolving Line Maturity
Date, reborrowed, subject to the applicable terms and conditions precedent
herein.



--------------------------------------------------------------------------------




(c)    Termination; Repayment. The Revolving Line terminates on the Revolving
Line Maturity Date, when the principal amount of all Advances, the unpaid
interest thereon, and all other Obligations relating to the Revolving Line shall
be immediately due and payable.
2.2    Overadvances.
If, at any time, (a) the outstanding principal amount of any Formula Advances,
exceeds the lesser of either the Revolving Line or the Aggregate Borrowing Base,
or (b) the outstanding principal amount of any Formula Advances and Non-Formula
Advances exceeds the lesser of either (A) the Revolving Line or (B) the
Aggregate Borrowing Base plus the Non-Formula Amount (each such excess amount in
clauses (a) and (b) above being an “Overadvance”), Borrower shall immediately
pay to Bank in cash such Overadvance. Without limiting Borrower’s obligation to
repay Bank any amount of the Overadvance, Borrower agrees to pay Bank interest
on the outstanding amount of any Overadvance, on demand, at the Default Rate (as
hereinafter defined).
2.3    Payment of Interest on the Credit Extensions.
(a)    Interest; Payment. Subject to Section 2.3(e), each Advance shall bear
interest on the outstanding principal amount thereof from the date when made,
continued or converted until paid in full at a rate per annum equal to (i) for
Prime Rate Advances, the Prime Rate minus the Prime Rate Margin, and (ii) for
LIBOR Advances, the LIBOR Rate plus the LIBOR Rate Margin. On and after the
expiration of any Interest Period applicable to any LIBOR Advance outstanding on
the date of occurrence of an Event of Default or acceleration of the
Obligations, the amount of such LIBOR Advance shall, during the continuance of
such Event of Default or after acceleration, bear interest at a rate per annum
equal to the Prime Rate plus five percent (5.0%). Pursuant to the terms hereof,
interest on each Advance shall be paid in arrears on each Interest Payment Date.
Interest shall also be paid on the date of any prepayment of any Advance
pursuant to this Agreement for the portion of any Advance so prepaid and upon
payment (including prepayment) in full thereof. All accrued but unpaid interest
on the Advances shall be due and payable on the Revolving Line Maturity Date.
(b)    Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change.
(c)    LIBOR Advances. The interest rate applicable to each LIBOR Advance shall
be determined in accordance with Section 3.5 hereunder. Subject to Sections 3.6
and 3.7, such rate shall apply during the entire Interest Period applicable to
such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance.
(d)    Computation of Interest. Any interest hereunder will accrue from day to
day and is calculated on the basis of the actual number of days elapsed and a
year of 360 days. In computing interest on any Credit Extension, the date of the
making of such Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.
(e)    Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, Obligations shall bear interest at a rate per annum
which is five percentage points (5.0%) above the rate that is otherwise
applicable thereto (the “Default Rate”). Fees and expenses which are required to
be paid by Borrower pursuant to the Loan Documents (including, without
limitation, Bank Expenses) but are not paid when due shall bear interest until
paid at a rate equal to the highest rate applicable to the Obligations. Payment
or acceptance of the increased interest rate provided in this Section 2.3(e) is
not a permitted alternative to timely payment and shall not constitute a waiver
of any Event of Default or otherwise prejudice or limit any rights or remedies
of Bank.
(f)    Debit of Accounts. Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes Bank when due. These debits shall not constitute
a set-off.



--------------------------------------------------------------------------------




(g)    Minimum Interest. In the event the aggregate amount of interest earned by
Bank in any month (such period, the “Minimum Interest Period,” with the Minimum
Interest Period continuing each month until the earlier of the Revolving Line
Maturity Date or the date this Agreement is terminated) is less than the amount
of interest which would have accrued if the average daily outstanding balance of
the Revolving Line during such month had been Ten Million Dollars ($10,000,000)
(exclusive of any collateral monitoring fees, unused line fees, or any other
fees and charges hereunder) (“Minimum Interest”), Borrower shall pay to Bank,
upon demand by Bank, an amount equal to (i) the Minimum Interest minus (ii) the
aggregate amount of all interest earned by Bank (exclusive of any collateral
monitoring fees, unused line fees, or any other fees and charges hereunder) in
such Minimum Interest Period. The amount of Minimum Interest charged shall be
prorated for any partial Minimum Interest Period. Borrower shall not be entitled
to any credit, rebate, or repayment of any Minimum Interest pursuant to this
Section 2.3(g) notwithstanding any termination of this Agreement or the
suspension or termination of Bank’s obligation to make loans and advances
hereunder. Bank may deduct amounts owing by Borrower under this Section 2.3(g)
pursuant to the terms of Section 2.3(f). Bank shall provide Borrower written
notice of deductions made from the Designated Deposit Account pursuant to the
terms of this Section 2.3(g).
2.4    Fees.
Borrower shall pay to Bank:
(a)    [Reserved];
(b)    [Reserved];
(c)    Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due; and
(d)    Termination Fee. Upon termination of this Agreement for any reason prior
to the Revolving Line Maturity Date, in addition to the payment of any other
amounts then-owing, a termination fee in an amount equal to Four Hundred
Thousand Dollars ($400,000), provided that no termination fee shall be charged
if the credit facility hereunder is replaced with a new facility from Bank.
(e)    Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.3(f). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.
2.5    Payments; Application of Payments.
(a)    All payments (including prepayments) to be made by Borrower under any
Loan Document shall be made in immediately available funds in U.S. Dollars,
without setoff or counterclaim, before 12:00 p.m. Pacific time on the date when
due. Payments of principal and/or interest received after 12:00 p.m. Pacific
time are considered received at the opening of business on the next Business
Day. When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.
(b)    Bank shall apply the whole or any part of collected funds against the
Revolving Line or credit such collected funds to a depository account of
Borrower with Bank (or an account maintained by an Affiliate of Bank), the order
and method of such application to be in the sole discretion of Bank. Borrower
shall have no right to specify the order or the accounts to which Bank shall
allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.



--------------------------------------------------------------------------------




2.6    Withholding.
Payments received by Bank from Borrower under this Agreement will be made free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, duties, deductions, withholdings, assessments, fees or other
charges imposed by any Governmental Authority (including any interest, additions
to tax or penalties applicable thereto). Specifically, however, if at any time
any Governmental Authority, applicable law, regulation or international
agreement requires Borrower to make any withholding or deduction from any such
payment or other sum payable hereunder to Bank, Borrower hereby covenants and
agrees that the amount due from Borrower with respect to such payment or other
sum payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction, Bank receives a net
sum equal to the sum which it would have received had no withholding or
deduction been required, and Borrower shall pay the full amount withheld or
deducted to the relevant Governmental Authority. Borrower will, upon request,
furnish Bank with proof reasonably satisfactory to Bank indicating that Borrower
has made such withholding payment; provided, however, that Borrower need not
make any withholding payment if the amount or validity of such withholding
payment is contested in good faith by appropriate and timely proceedings and as
to which payment in full is bonded or reserved against by Borrower. The
agreements and obligations of Borrower contained in this Section 2.6 shall
survive the termination of this Agreement.
3    CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Credit Extension.
Subject to the terms in Section 3.2, Bank’s obligation to make the initial
Credit Extension is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
(a)    duly executed original signatures to this Agreement;
(b)    Borrower’s current Operating Documents together with all amendments
thereto;
(c)    duly executed original signatures to the completed Borrowing Resolutions
for Borrower;
(d)    evidence satisfactory to Bank that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses and
cancellation notice to Bank (or endorsements reflecting the same) in favor of
Bank; and
(e)    payment of the fees and Bank Expenses then due as specified in
Section 2.4 hereof.
3.2    Reserved.
3.3    Conditions Precedent to all Credit Extensions.
Bank’s obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:
(f)    timely receipt of an executed Payment/Advance Form;
(g)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier



--------------------------------------------------------------------------------




shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and
(h)    in Bank’s sole discretion, there has not been (i) a material adverse
change in the business, operations, or condition (financial or otherwise) of
Borrower and its Subsidiaries, taken as a whole or (ii) a material impairment of
the prospect of repayment of any portion of the Obligations.
3.4    Covenant to Deliver.
Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition precedent to any Credit Extension. Borrower
expressly agrees that a Credit Extension made prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and the making of any Credit Extension in the absence of a
required item shall be in Bank’s sole discretion.
3.5    Procedures for Borrowing.
(a)    Advances.
(i)    Subject to the prior satisfaction of all other applicable conditions to
the making of an Advance set forth in this Agreement, an Advance shall be made
upon Borrower’s irrevocable written notice delivered to Bank by electronic mail
in the form of a Notice of Borrowing executed by an Authorized Signer or without
instructions if any Advances is necessary to meet Obligations which have become
due. Such Notice of Borrowing must be received by Bank prior to 12:00 p.m.
Pacific time, (i) at least three (3) Business Days prior to the requested
Funding Date, in the case of any LIBOR Advance, and (ii) on the requested
Funding Date, in the case of a Prime Rate Advance, specifying: (1) the amount of
the Advance; (2) the requested Funding Date; (3) whether the Advance is to be
comprised of LIBOR Advances or Prime Rate Advances; and (4) the duration of the
Interest Period applicable to any such LIBOR Advances included in such notice;
provided that if the Notice of Borrowing shall fail to specify the duration of
the Interest Period for any Advance comprised of LIBOR Advances, such Interest
Period shall be one (1) month. In addition to such Notice of Borrowing, Borrower
must promptly deliver to Bank by electronic mail a completed Transaction Report
executed by an Authorized Signer together with such other reports and
information, including without limitation, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its sole
discretion.
(ii)    On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account and, subsequently, shall transfer such proceeds by
wire transfer to such other account as Borrower may instruct in the Notice of
Borrowing. No Advances shall be deemed made to Borrower, and no interest shall
accrue on any such Advance, until the related funds have been deposited in the
applicable Designated Deposit Account.
3.6    Conversion and Continuation Elections.
(a)    So long as (i) no Event of Default exists and is continuing;
(ii) Borrower shall not have sent any notice of termination of this Agreement;
and (iii) Borrower shall have complied with such customary procedures as Bank
has established from time to time for Borrower’s requests for LIBOR Advances,
Borrower may, upon irrevocable written notice to Bank:
(1)    elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;
(2)    elect to continue on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date; or
(3)    elect to convert on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date into Prime Rate Advances.



--------------------------------------------------------------------------------




(b)    Borrower shall deliver a Notice of Conversion/Continuation by electronic
mail to be received by Bank prior to 12:00 p.m. Pacific time (i) at least three
(3) Business Days in advance of the Conversion Date or Continuation Date, if any
Advances are to be converted into or continued as LIBOR Advances; and (ii) on
the Conversion Date, if any Advances are to be converted into Prime Rate
Advances, in each case specifying the:
(1)    proposed Conversion Date or Continuation Date;
(2)    aggregate amount of the Advances to be converted or continued;
(3)    nature of the proposed conversion or continuation; and
(4)    if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.
(c)    If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected to convert such
LIBOR Advances into Prime Rate Advances.
(d)    Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate
Advances in the event that (i) an Event of Default exists, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceeds the lesser of the Revolving Line or
the Borrowing Base. Borrower agrees to pay Bank, upon demand by Bank (or Bank
may, at its option, debit the Designated Deposit Account or any other account
Borrower maintains with Bank) any amounts required to compensate Bank for any
loss (including loss of anticipated profits), cost, or expense incurred by Bank,
as a result of the conversion of LIBOR Advances to Prime Rate Advances pursuant
to this Section 3.6(d).
(e)    Notwithstanding anything to the contrary contained herein, Bank shall not
be required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.
3.7    Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:
(a)    Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.
(b)    Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such LIBOR Advance on the basis provided for in
the definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to LIBOR Advances in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.



--------------------------------------------------------------------------------




(c)    Compensation for Breakage or Non-Commencement of Interest Periods. If
(i) for any reason, other than a default by Bank or any failure of Bank to fund
LIBOR Advances due to impracticability or illegality under Sections 3.8(c) and
3.8(d) of this Agreement, a borrowing or a conversion to or continuation of any
LIBOR Advance does not occur on a date specified in a Notice of Borrowing or a
Notice of Conversion/Continuation, as the case may be, or (ii) any complete or
partial principal payment or reduction of a LIBOR Advance, or any conversion of
any LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, Borrower shall compensate Bank,
upon written request by Bank, for all losses and expenses incurred by Bank in an
amount equal to the excess, if any, of:
(A)    the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from
(y) the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, to (z) in the case of a
failure to borrow, convert or continue as provided in clause (i) above, the last
day of the Interest Period that would have commenced on the date of such
borrowing, conversion or continuing but for such failure, and in the case of a
payment, reduction or conversion prior to the last day of an Interest Period
applicable to a LIBOR Advance as provided in clause (ii) above, the last day of
such Interest Period, in each case at the applicable rate of interest or other
return for such LIBOR Advance(s) provided for herein (excluding, however, the
LIBOR Rate Margin included therein, if any), over
(B)    the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, for a period equal to the
remaining period of such applicable Interest Period provided in clause (A)
above.
Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error.
(d)    Assumptions Concerning Funding of LIBOR Advances. Calculation of all
amounts payable to Bank under this Section 3.7 and under Section 3.8 shall be
made as though Bank had actually funded each relevant LIBOR Advance through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that Bank may fund each of its LIBOR Advances in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.7 and under
Section 3.8.
(e)    LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and (ii)
subject to the provisions of Section 3.7(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank’s option, be
deemed to be rescinded by Borrower and be deemed a request to convert or
continue Advances referred to therein as Prime Rate Advances.
3.8    Additional Requirements/Provisions Regarding LIBOR Advances.
(a)    Borrower shall pay Bank, upon demand by Bank, from time to time such
amounts as Bank may in its reasonable discretion determine to be necessary to
compensate it for any costs incurred by Bank that Bank in its reasonable
discretion determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Advances relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:



--------------------------------------------------------------------------------




(i)    changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);
(ii)    imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or
(iii)    imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).
Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.8(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.8(a). Determinations and allocations by Bank for purposes of this
Section 3.8(a) of the effect of any Regulatory Change on its costs of
maintaining its obligations to make LIBOR Advances, of making or maintaining
LIBOR Advances, or on amounts receivable by it in respect of LIBOR Advances, and
of the additional amounts required to compensate Bank in respect of any
Additional Costs, shall be conclusive absent manifest error.


(b)    If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within five (5)
days after demand by Bank, Borrower shall pay to Bank such additional amount or
amounts as will compensate Bank for such reduction. A statement of Bank claiming
compensation under this Section 3.8(b) and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive absent manifest error.
Notwithstanding anything to the contrary in this Section 3.8, Borrower shall not
be required to compensate Bank pursuant to this Section 3.8(b) for any amounts
incurred more than nine (9) months prior to the date that Bank notifies Borrower
of Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower arising pursuant to this Section 3.8(b)
shall survive the Revolving Line Maturity Date, the termination of this
Agreement and the repayment of all Obligations.


(c)    If, at any time, Bank, in its sole and absolute discretion, determines
that (i) the amount of LIBOR Advances for periods equal to the corresponding
Interest Periods are not available to Bank in the offshore currency interbank
markets, or (ii) LIBOR does not accurately reflect the cost to Bank of lending
the LIBOR Advances, then Bank shall promptly give notice thereof to Borrower.
Upon the giving of such notice, Bank’s obligation to make the LIBOR Advances
shall terminate; provided, however, LIBOR Advances shall not terminate if Bank
and Borrower agree in writing to a different interest rate applicable to LIBOR
Advances.
(d)    If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.7(c)(ii)). Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to



--------------------------------------------------------------------------------




the provisions of Section 3.7(c)(ii), to (i) rescind such Notice of Borrowing or
Notice of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
to have outstanding Advances converted into or continued as Prime Rate Advances
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.
4    CREATION OF SECURITY INTEREST
4.1    Grant of Security Interest.
Borrower hereby grants Bank, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to Bank,
the Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).


If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to one hundred percent (100%) of the
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit.


4.2    Priority of Security Interest.
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim having a value in excess of Fifty Thousand
Dollars ($50,000) (or if an Event of Default exists, in any amount), Borrower
shall promptly notify Bank in a writing signed by Borrower of the general
details thereof and grant to Bank in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to Bank.
4.3    Authorization to File Financing Statements.
Borrower hereby authorizes Bank to file financing statements, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Bank’s
interest or rights hereunder, including a notice that certain dispositions of
the Collateral, by either Borrower or any other Person, shall be deemed to
violate the rights of Bank under the Code.
5    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
5.1    Due Organization, Authorization; Power and Authority.



--------------------------------------------------------------------------------




Borrower is duly existing and in good standing as a Registered Organization in
its jurisdiction of formation and is qualified and licensed to do business and
is in good standing in any jurisdiction in which the conduct of its business or
its ownership of property requires that it be qualified except where the failure
to do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that, except to the
extent Borrower has provided notice to Bank under one or more provisions
contained in this Agreement specifically contemplating such notices (each such
notice shall be deemed to automatically update such disclosure in the Perfection
Certificate), (23) Borrower’s exact legal name is that indicated on the
Perfection Certificate and on the signature page hereof; (23) Borrower is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (23) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (23) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (23) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (23) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (23) conflict with any
of Borrower’s organizational documents, (23) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (23)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, which contravention, conflict or violation could
reasonably be expected to have a material adverse effect on Borrower’s business,
(23) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect) or
(23) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.
5.2    Collateral.
Borrower has good title to, has rights in, and the power to transfer each item
of the Collateral upon which it purports to grant a Lien hereunder, free and
clear of any and all Liens except Permitted Liens. Borrower has no deposit
accounts other than the deposit accounts with Bank, the deposit accounts, if
any, described in the Perfection Certificate delivered to Bank in connection
herewith, or of which Borrower has given Bank notice and taken such actions as
are necessary to give Bank a perfected security interest therein. The Accounts
are bona fide, existing obligations of the Account Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
permitted under Section 7.2. None of the components of the Collateral shall be
maintained at locations other than as provided in the Perfection Certificate or
as permitted pursuant to Section 7.2. All Inventory is in all material respects
of good and marketable quality, free from material defects.
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses of Intellectual Property
or non-perpetual exclusive licenses of Intellectual Property with respect to
geographic area, fields of use and customized products for specific customers
that would not result in a transfer of title of the licensed property granted to
third parties, all given in the ordinary course of business, (b)
over-the-counter software that is commercially available to the public, and (c)
material Intellectual Property licensed to Borrower and noted on the Perfection
Certificate. To best of Borrower’s knowledge, each Patent which it owns or
purports to own and which is material to Borrower’s business is valid and
enforceable, and no part of the Intellectual Property which



--------------------------------------------------------------------------------




Borrower owns or purports to own and which is material to Borrower’s business
has been judged invalid or unenforceable, in whole or in part. To the best of
Borrower’s knowledge, no claim has been made that any part of the Intellectual
Property violates the rights of any third party except to the extent such claim
would not reasonably be expected to have a material adverse effect on Borrower’s
business. Except as noted on the Perfection Certificate, Borrower is not a party
to, nor is it bound by, any Restricted License.
5.3    Accounts Receivable.
For any Eligible Account in any Borrowing Base Certificate, all statements made
and all unpaid balances appearing in all invoices, instruments and other
documents evidencing such Eligible Accounts are and shall be true and correct in
all material respects and all such invoices, instruments and other documents,
and all of Borrower’s Books are genuine and in all material respects what they
purport to be. All sales and other transactions underlying or giving rise to
each Eligible Account shall comply in all material respects with all applicable
laws and governmental rules and regulations. Borrower has no knowledge of any
actual or imminent Insolvency Proceeding of any Account Debtor whose accounts
are Eligible Accounts in any Borrowing Base Certificate. To the best of
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms.
5.4    Litigation.
Except as otherwise disclosed to Bank pursuant to the terms of Section 6.2(i),
there are no actions or proceedings pending or, to the knowledge of the
Responsible Officers, threatened in writing by or against Borrower or any of its
Subsidiaries that could reasonably be expected to result in damages or costs
payable by Borrower or any of its Subsidiaries in an amount that is more than,
individually or in the aggregate, Five Hundred Thousand Dollars ($500,000) (and
not covered by independent third-party insurers as to which liability has been
accepted by such third-party insurance company).
5.5    Financial Statements; Financial Condition.
All consolidated financial statements for Borrower and any of its Subsidiaries
delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.
5.6    Solvency.
The fair salable value of the assets (including goodwill minus disposition
costs) of Borrower and its Subsidiaries, taken as a whole, exceeds the fair
value of the liabilities of Borrower and its Subsidiaries, taken as a whole;
Borrower and its Subsidiaries, taken as a whole, are not left with unreasonably
small capital after the transactions in this Agreement; and Borrower and its
Subsidiaries, taken as a whole, are able to pay their debts generally (including
trade debts) as they mature.
5.7    Regulatory Compliance.
Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company” as each term is defined and used in the Public Utility Holding
Company Act of 2005. Borrower has not violated any laws, ordinances or rules,
the violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals



--------------------------------------------------------------------------------




and authorizations of, made all declarations or filings with, and given all
notices to, all Governmental Authorities that are necessary to continue their
respective businesses as currently conducted.
5.8    Subsidiaries; Investments.
Except for (i) equity interests in the Cayman Subsidiary, UK Subsidiary, PRC
Subsidiary, New Zealand Subsidiary, Australian Subsidiary, Dutch Subsidiary,
German Subsidiary and French Subsidiary, and (ii) Permitted Investments,
Borrower does not own any stock, partnership, or other ownership interest or
other equity securities.
5.9    Tax Returns and Payments; Pension Contributions.
Borrower has timely filed all required tax returns and reports (except where the
failure to file any such tax return or report does not result in penalties or
other liabilities to Borrower in excess of, individually, Fifty Thousand Dollars
($50,000), or in the aggregate at any time, Two Hundred Thousand Dollars
($250,000), and there are no Liens on any of the Collateral in favor of a
Governmental Authority resulting from the failure to file any such tax return or
report except for “Permitted Liens”), and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower, except for taxes, assessments, deposits and contributions that do not
at any time exceed an amount of, individually, Fifty Thousand Dollars ($50,000),
or in the aggregate at any time, Two Hundred Fifty Thousand Dollars ($250,000)
and there are no Liens on any of the Collateral in favor of a Governmental
Authority resulting from such unpaid taxes, assessments, deposits and
contributions except for “Permitted Liens”. Borrower may defer payment of any
contested taxes, provided that Borrower (23) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (23) notifies Bank in writing of the commencement of,
and any material development in, the proceedings, and (23) posts bonds or takes
any other steps required to prevent the Governmental Authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien.” Borrower is unaware of any claims or adjustments
proposed for any of Borrower’s prior tax years which could result in additional
taxes becoming due and payable by Borrower. Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.
5.10    Use of Proceeds.
Borrower shall use the proceeds of the Credit Extensions solely as working
capital, and to fund its general business requirements and not for personal,
family, household or agricultural purposes.
5.11    Full Disclosure.
No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
to be viewed as facts and that actual results during the period or periods
covered by such projections and forecasts may differ from the projected or
forecasted results).
5.12    Definition of “Knowledge.”
For purposes of the Loan Documents, whenever a representation or warranty is
made to Borrower’s knowledge or awareness, to the “best of” Borrower’s
knowledge, or with a similar qualification, knowledge or awareness means the
actual knowledge, after reasonable investigation, of the Responsible Officers.
6    AFFIRMATIVE COVENANTS



--------------------------------------------------------------------------------




Borrower shall do all of the following:
6.1    Government Compliance.
(c)    Maintain its and all its Subsidiaries’ legal existence and good standing
in their respective jurisdictions of formation and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to have a material adverse effect on Borrower’s business or operations.
Borrower shall comply, and have each Subsidiary comply, with all laws,
ordinances and regulations to which it is subject, noncompliance with which
could have a material adverse effect on Borrower’s business.
(d)    Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of the Collateral. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Bank.
6.2    Financial Statements, Reports, Certificates.
Deliver to Bank:
(a)    Borrowing Base Reports. At all times that Borrower is not Streamline
Eligible, within thirty (30) days after the last day of each month, (i) aged
listings of accounts receivable and accounts payable (by invoice date), (ii) a
Deferred Revenue report, in form acceptable to Bank, (iii) and sell-through
reports (if applicable), in a form acceptable to Bank in its reasonable
discretion (the “Borrowing Base Reports”);
(b)    Borrowing Base Certificate. At all times that Borrower is not Streamline
Eligible, within thirty (30) days after the last day of each month and together
with the Borrowing Base Reports, a duly completed Borrowing Base Certificate
signed by a Responsible Officer;
(c)    Monthly Financial Statements. At all times that Borrower is not
Streamline Eligible, as soon as available, but no later than thirty (30) days
after the last day of each month, a company prepared consolidated and
consolidating balance sheet and income statement covering Borrower’s and each of
its Subsidiary’s operations for such month certified by a Responsible Officer
and in a form acceptable to Bank in its reasonable discretion (the “Monthly
Financial Statements”);
(d)    Monthly Compliance Certificate. At all times that Borrower is not
Streamline Eligible, within thirty (30) days after the last day of each month
and together with the Monthly Financial Statements, a duly completed Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement (except as otherwise set forth therein), and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other information as Bank shall reasonably request;
(e)    Quarterly Compliance Certificate. At all times that Borrower is
Streamline Eligible, within forty-five (45) days after the last day of each
quarter and together with the latest quarterly SEC Filings (as defined below), a
duly completed Compliance Certificate signed by a Responsible Officer,
certifying that as of the end of such quarter, Borrower was in full compliance
with all of the terms and conditions of this Agreement (except as otherwise set
forth therein), and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank shall reasonably request;
(f)    Annual Audited Financial Statements. As soon as available, but no later
than ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Bank in its
reasonable discretion;
(g)    Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders
generally or to any holders of Subordinated Debt;



--------------------------------------------------------------------------------




(h)    SEC Filings. At all times that Borrower is subject to the reporting
requirements under the Exchange Act, within five (5) Business Days of filing,
copies of all periodic and other reports, proxy statements and other materials
filed by Borrower (i.e., 10-Q, 10-K and 8-K) with the SEC, any Governmental
Authority succeeding to any or all of the functions of the SEC or with any
national securities exchange, or distributed to its shareholders, as the case
may be (collectively, the “SEC Filings”). Documents required to be delivered
pursuant to the terms hereof (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which the
SEC makes such documents publically available or Borrower posts such documents,
or provides a link thereto, on Borrower’s website on the Internet at Borrower’s
website address;
(i)    Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Five Hundred Thousand Dollars
($500,000) or more (and not covered by independent third-party insurers as to
which liability has been accepted by such third-party insurance company);
(j)    Intellectual Property Notice. Promptly, but in no event later than
forty-five (45) days after the last day of each quarter, written notice to Bank
of (i) the registration of any copyright, including any subsequent ownership
right of Borrower in or to any copyright, patent or trademark not previously
disclosed in writing to Bank, and (ii) Borrower’s receipt of written notice of
an event that could reasonably be expected to materially and adversely affect
the value of the Intellectual Property;
(k)    Board Approved Projections. As soon as available, but no later than
fifteen (15) days after approval by Borrower’s Board of Directors, balance
sheet, income statement projections, and annual financial projections for the
following fiscal year approved by Borrower’s Board of Directors and commensurate
in form and substance with those provided to Borrower’s Board of Directors,
together with any related business forecasts used in the preparation of such
annual financial plans and projections; and
(l)    Other Financial Information. Budgets, sales projections, operating plans
and other financial information reasonably requested by Bank.
6.3    Inventory; Returns.
Keep all Inventory in good and marketable condition, free from material defects.
Returns and allowances between Borrower and its Account Debtors shall follow
Borrower’s customary practices as they exist at the Effective Date. Borrower
must promptly notify Bank of all returns, recoveries, disputes and claims that
involve more than Two Hundred Fifty Thousand Dollars ($250,000).
6.4    Taxes; Pensions.
Timely file, and require each of its Subsidiaries to timely file, all required
tax returns and reports (except where the failure to file any such tax return or
report does not result in penalties or other liabilities to Borrower in excess
of, individually, Fifty Thousand Dollars ($50,000), or in the aggregate at any
time, Two Hundred Fifty Thousand Dollars ($250,000), and there are no Liens on
any of the Collateral in favor of a Governmental Authority resulting from the
failure to file any such tax return or report except for “Permitted Liens”) and
timely pay, and require each of its Subsidiaries to timely pay, all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for (i) taxes, assessments,
deposits and contributions that do not at any time exceed an amount of,
individually, Fifty Thousand Dollars ($50,000), or in the aggregate, Two Hundred
Fifty Thousand Dollars ($250,000) and there are no Liens on any of the
Collateral in favor of a Governmental Authority resulting from such unpaid
taxes, assessments, deposits and contributions except for “Permitted Liens”, and
(ii) deferred payment of any taxes contested pursuant to the terms of Section
5.9 hereof, and shall deliver to Bank, on demand, appropriate certificates
attesting to such payments, and pay all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms.



--------------------------------------------------------------------------------




6.5    Insurance.
Keep its business and the Collateral insured for risks and in amounts standard
for companies in Borrower’s industry and location and as Bank may reasonably
request. Insurance policies shall be in a form, with companies, and in amounts
that are satisfactory to Bank. All property policies shall have a lender’s loss
payable endorsement showing Bank as a lender loss payee and waive subrogation
against Bank. All liability policies shall show, or have endorsements showing,
Bank as an additional insured. All policies (or their respective endorsements)
shall provide that the insurer shall give Bank at least (i) thirty (30) days
notice before canceling, or amending its policy, (ii) ten (10) days notice in
the case of nonpayment of premium and (iii) ten (10) days notice before the
expiration of the policy after the insurer declines to renew its policy. At
Bank’s request, Borrower shall deliver certified copies of policies and evidence
of all premium payments. Proceeds payable under any policy shall, at Bank’s
option, be payable to Bank on account of the Obligations. Notwithstanding the
foregoing, (23) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Two Hundred Thousand Dollars ($250,000) with respect to any loss, but not
exceeding Five Hundred Thousand Dollars ($500,000) in the aggregate for all
losses under all casualty policies in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (23) shall be of equal or like value as the replaced or
repaired Collateral and (23) shall be deemed Collateral in which Bank has been
granted a first priority security interest, and (23) after the occurrence and
during the continuance of an Event of Default, all proceeds payable under such
casualty policy shall, at the option of Bank, be payable to Bank on account of
the Obligations. If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Bank deems prudent.
6.6    Operating and Investment Accounts.
(a)    Maintain all of its primary operating and investment accounts with Bank
and Bank’s Affiliates and conduct all of its primary domestic banking services
and foreign currency exchange and letters of credit through Bank and Bank’s
Affiliates.
(b)    Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.
6.7    Financial Covenants.
Maintain at all times, to be tested as of the last day of each month, unless
otherwise noted, on a consolidated basis with respect to Borrower and its
Subsidiaries:
(a)    Adjusted Quick Ratio. An Adjusted Quick Ratio of at least 1.25 to 1.00.
6.8    Protection of Intellectual Property Rights.
(a)    (i) Protect, defend and maintain the validity and enforceability of its
material Intellectual Property in accordance with Borrower’s reasonable business
judgment; (ii) promptly advise Bank in writing of any actions or proceedings
pending or threatened in writing against Borrower of material infringements of
its Intellectual Property; and (iii) not allow any Intellectual Property
material to Borrower’s business to be abandoned, forfeited or dedicated to the
public without Bank’s written consent.



--------------------------------------------------------------------------------




(b)    Provide written notice to Bank within thirty (30) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall use commercially
reasonable efforts to take such steps as Bank reasonably requests to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(23) any Restricted License to be deemed “Collateral” and for Bank to have a
security interest in it that might otherwise be restricted or prohibited by law
or by the terms of any such Restricted License, whether now existing or entered
into in the future, and (23) Bank to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Bank’s rights and remedies under this Agreement and the other Loan Documents.
6.9    Litigation Cooperation.
From the date hereof and continuing through the termination of this Agreement,
make available to Bank, without expense to Bank, Borrower and its officers,
employees and agents and Borrower’s Books and records, to the extent that Bank
may deem them reasonably necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Bank with respect to any Collateral or
relating to Borrower.
6.10    Access to Collateral; Books and Records.
Allow Bank, or its agents, at reasonable times, on one (1) Business Day’s notice
(provided no notice is required if an Event of Default has occurred and is
continuing), to inspect the Collateral and audit and copy Borrower’s Books. Such
inspections or audits shall be conducted no more often than once every twelve
(12) months (or as more frequently as Bank shall determine conditions warrant
based on the results of field examinations, in its sole discretion) unless an
Event of Default has occurred and is continuing. The foregoing inspections and
audits shall be at Borrower’s expense, and the charge therefor shall be Eight
Hundred Fifty Dollars ($850) per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or reschedules the audit
with less than ten (10) days written notice to Bank, then (without limiting any
of Bank’s rights or remedies), Borrower shall pay Bank a fee of One Thousand
Dollars ($1,000) plus any out-of-pocket expenses incurred by Bank to compensate
Bank for the anticipated costs and expenses of the cancellation or rescheduling.
After the occurrence of an Event of Default, Bank may audit Borrower’s
Collateral at Borrower’s expense, including, but not limited to, Borrower’s
Accounts as frequently as Bank deems necessary at Borrower’s expense and at
Bank’s sole and exclusive discretion, without notification to and authorization
from Borrower.
6.11    Formation or Acquisition of Subsidiaries.
At the time that Borrower forms any direct or indirect Subsidiary or acquires
any direct or indirect Subsidiary after the Effective Date, Borrower shall, at
Bank’s sole discretion, (23) cause such new Subsidiary to provide to Bank a
joinder to the Loan Agreement to cause such Subsidiary to become a co-borrower
hereunder, together with such appropriate financing statements and/or Control
Agreements, all in form and substance satisfactory to Bank (including being
sufficient to grant Bank a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary) (provided that in
no event shall any Foreign Subsidiary be required to become a co-borrower or a
guarantor hereunder to the extent doing so would cause Borrower adverse tax
consequences under Internal Revenue Code Section 956, or any successor statute),
(23) provide to Bank appropriate certificates and powers and financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary, in form and substance satisfactory to Bank (provided that in no
event shall more than sixty-five percent (65%) of the total outstanding voting
capital stock of any Foreign Subsidiary be required to be so pledged if the
pledge of a greater amount would cause Borrower adverse tax consequences under
Internal Revenue Code Section 956, or any successor statute), and (23) provide
to Bank all other documentation in form and substance satisfactory to Bank which
in its opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 6.11 shall be a Loan
Document.
6.12    Further Assurances.



--------------------------------------------------------------------------------




Execute any further instruments and take further action as Bank reasonably
requests to perfect or continue Bank’s Lien in the Collateral or to effect the
purposes of this Agreement. Deliver to Bank, within five (5) days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law in each case that could
reasonably be expected to have a material effect on any of the Governmental
Approvals or otherwise on the operations of Borrower or any of its Subsidiaries.
7    NEGATIVE COVENANTS
Borrower shall not do any of the following without Bank’s prior written consent:
7.1    Dispositions.
Convey, sell, lease, transfer, assign, or otherwise dispose of (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn out, surplus or obsolete Equipment; (c) in
connection with Permitted Liens and Permitted Investments; (d) non-exclusive
licenses of Intellectual Property or non-perpetual exclusive licenses of
Intellectual Property with respect to geographic area, fields of use and
customized products for specific customers that would not result in a transfer
of title of the licensed property granted to third parties, all given in the
ordinary course of business; and (e) of Intellectual Property from Borrower to
its Cayman Subsidiary solely for Borrower’s business operations outside of the
United States and tax planning purposes.
7.2    Changes in Business, Management, Ownership, or Business Locations.
(23) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (23) liquidate or dissolve; or (23)
(23) [Reserved]; or (23) consummate any transaction or series of related
transactions in which the stockholders of Borrower who were not stockholders
immediately prior to the first such transaction own more than forty-nine percent
(49%) of the voting stock of Borrower immediately after giving effect to such
transaction or related series of such transactions (other than by the sale of
Borrower’s equity securities in a public offering or to venture capital
investors so long as Borrower identifies to Bank the venture capital investors
prior to the closing of the transaction and provides to Bank a description of
the material terms of the transaction).
Borrower shall not, without at least ten (10) days prior written notice to Bank:
(1) add any new offices or business locations in the United States, including
warehouses (unless such new offices or business locations contain less than Five
Hundred Thousand Dollars ($500,000) in Borrower’s assets or property) or deliver
any portion of the Collateral valued, individually or in the aggregate, in
excess of Five Hundred Thousand Dollars ($500,000) to a bailee at a location in
the United States other than to a bailee and at a location already disclosed in
the Perfection Certificate, (2) change its jurisdiction of organization, (3)
change its organizational type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization. If
Borrower intends to deliver any portion of the Collateral (other than Inventory
in transit in the ordinary course of business) valued, individually or in the
aggregate, in excess of Five Hundred Thousand Dollars ($500,000) to a bailee in
the United States, and Bank and such bailee are not already parties to a bailee
agreement governing both the Collateral and the location to which Borrower
intends to deliver the Collateral, then Borrower will first receive the written
consent of Bank, and Borrower shall use commercially reasonable efforts to cause
such bailee to execute and deliver a bailee agreement in form and substance
satisfactory to Bank in its sole discretion.
7.3    Mergers or Acquisitions.
Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person (an
“Acquisition”) unless the Acquisition is a Permitted Acquisition. Once an
Acquisition is completed the Borrower shall provide Bank with complete details
of the Acquisition and updated pro-forma projections.



--------------------------------------------------------------------------------




Notwithstanding anything to the contrary, herein, a Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
7.4    Indebtedness.
Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance.
Create, incur, allow, or suffer any Lien on any of its property, or assign or
convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries to do so, except for Permitted Liens, permit any
Collateral not to be subject to the first priority security interest granted
herein (subject to Permitted Liens that may have priority over Bank's Lien), or
enter into any agreement, document, instrument or other arrangement (except with
or in favor of Bank) with any Person which directly or indirectly prohibits or
has the effect of prohibiting Borrower or any Subsidiary from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower’s or any Subsidiary’s Intellectual Property, except (i) as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein or (ii) for covenants in merger agreements or other acquisition
agreements where (x) the Obligations will be repaid in full upon the closing of
such merger agreement or other acquisition agreement, and (y) the Bank’s Liens
are permitted under such merger agreement or other acquisition agreement.
7.6    Maintenance of Collateral Accounts.
Maintain any Collateral Account except pursuant to the terms of Section 6.6
hereof.
7.7    Distributions; Investments.
(a) Pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock, provided that (i) Borrower may convert any of its
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof, (ii) Borrower may pay
dividends solely in common stock; and (iii) Borrower may repurchase (with such
amount to include any withholding taxes) the stock of Borrower from former
directors, officers, employees or consultants pursuant to stock repurchase
agreements and from any third-party the stock of Borrower registered for sale
and purchase on the open/public market, including through private purchase
transactions with such third parties, so long as in any such case an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided (A) such repurchase does not exceed
Fifteen Million Dollars ($15,000,000) in the aggregate per fiscal year and (B)
after such repurchase Borrower is in pro forma compliance with the financial
covenant set forth in Section 6.7 above, on the closing date of each such
repurchase, and on a projected twelve (12) month basis; or (b) directly or
indirectly make any Investment other than Permitted Investments, or permit any
of its Subsidiaries to do so.
7.8    Transactions with Affiliates.
Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower, except for (i) transactions that are in the
ordinary course of Borrower’s business, upon fair and reasonable terms that are
no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person, (ii) equity financings or bridge
financings consisting of Subordinated Debt and (iii) transactions between
Borrower and any of its Subsidiaries not otherwise prohibited by this Agreement.
7.9    Subordinated Debt.
(23) Make or permit any payment on any Subordinated Debt, except under the terms
of the subordination, intercreditor, or other similar agreement to which such
Subordinated Debt is subject, or (23) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof or
adversely affect the



--------------------------------------------------------------------------------




subordination thereof to Obligations owed to Bank, except under the terms of the
subordination, intercreditor, or other similar agreement to which such
Subordinated Debt is subject.
7.10    Compliance.
Become an “investment company” or a company controlled by an “investment
company”, under the Investment Company Act of 1940, as amended, or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
8    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default.
Borrower fails to (23) make any payment of principal or interest on any Credit
Extension on its due date, or (23) pay any other Obligations within three (3)
Business Days after such Obligations are due and payable (which three (3)
Business Day cure period shall not apply to payments due on the Revolving Line
Maturity Date). During the cure period, the failure to make or pay any payment
specified under clause (a) or (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);
8.2    Covenant Default.
(a)    Borrower fails or neglects to perform any obligation in Sections 6.2,
6.4, 6.5, 6.6, 6.7, 6.8(b), 6.10 or violates any covenant in Section 7; or
(b)    Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
8.3    Material Adverse Change.
A Material Adverse Change occurs;
8.4    Attachment; Levy; Restraint on Business.
(c)    (23) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary) on deposit or otherwise maintained with Bank or any
Bank Affiliate, or (23) a notice of lien or levy is filed against any of
Borrower’s assets by any



--------------------------------------------------------------------------------




government agency, and the same under subclauses (i) and (ii) hereof are not,
within ten (10) days after the occurrence thereof, discharged or stayed (whether
through the posting of a bond or otherwise); provided, however, no Credit
Extensions shall be made during any ten (10) day cure period; or
(d)    (23) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (23) any court
order enjoins, restrains, or prevents Borrower from conducting any material part
of its business;
8.5    Insolvency
(23) Borrower and its Subsidiaries, taken as a whole, are unable to pay their
debts generally (including trade debts) as they become due or otherwise becomes
insolvent; (23) Borrower begins an Insolvency Proceeding; or (23) an Insolvency
Proceeding is begun against Borrower and not dismissed or stayed within thirty
(30) days (but no Credit Extensions shall be made while any of the conditions
described in clause (a) exist and/or until any Insolvency Proceeding is
dismissed);
8.6    Other Agreements.
There is, under any agreement to which Borrower is a party with a third party or
parties, (23) any default resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount individually or in the aggregate in excess of Two Hundred Fifty Thousand
Dollars ($250,000); or (23) any default by Borrower, the result of which could
have a material adverse effect on Borrower’s business;
8.7    Judgments.
One or more final judgments, orders, or decrees for the payment of money in an
amount, individually or in the aggregate, of at least Five Hundred Thousand
Dollars ($500,000) (unless such matter is adequately covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier or undertaken the defense thereof subject only to customary reservation
of rights) shall be rendered against Borrower and the same are not, within ten
(10) days after the entry thereof, discharged or execution thereof stayed or
bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay (provided that no Credit Extensions will be made
prior to the discharge, stay, or bonding of such judgment, order, or decree);
8.8    Misrepresentations.
Borrower or any Person acting for Borrower makes any representation, warranty,
or other statement now or later in this Agreement, any Loan Document or in any
writing delivered to Bank or to induce Bank to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made;
8.9    Subordinated Debt.
Any document, instrument, or agreement evidencing any Subordinated Debt shall
for any reason be revoked or invalidated or otherwise cease to be in full force
and effect, any Person shall be in breach thereof or contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations shall for any reason be subordinated
or shall not have the priority contemplated by this Agreement; or
8.10    Governmental Approvals.
Any Governmental Approval shall have been (23) revoked, rescinded, suspended,
modified in an adverse manner or not renewed in the ordinary course for a full
term or (23) subject to any decision by a Governmental Authority that designates
a hearing with respect to any applications for renewal of any of such
Governmental Approval or that could result in the Governmental Authority taking
any of the actions described in clause (a) above, and in the case of clauses (a)
and (b) such decision or such revocation, rescission, suspension, modification
or non-renewal (23) has, or



--------------------------------------------------------------------------------




could reasonably be expected to have, a Material Adverse Change, or (23)
adversely affects the legal qualifications of Borrower or any of its
Subsidiaries to hold such Governmental Approval in any applicable jurisdiction
and such revocation, rescission, suspension, modification or non-renewal could
reasonably be expected to affect the status of or legal qualifications of
Borrower or any of its Subsidiaries to hold any Governmental Approval in any
other jurisdiction in a manner that constitutes a Material Adverse Change.
9    BANK’S RIGHTS AND REMEDIES
9.1    Rights and Remedies.
While an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:
(c)    declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
(d)    stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank;
(e)    for any Letters of Credit, demand that Borrower (i) deposit cash with
Bank in an amount equal to one hundred percent (100%) of the Dollar Equivalent
of the aggregate face amount of all Letters of Credit remaining undrawn (plus
all interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment)), to secure all of the
Obligations relating to such Letters of Credit, as collateral security for the
repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
Letters of Credit;
(f)    terminate any FX Contract;
(g)    settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;
(h)    make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
(i)    apply to the Obligations (23) any balances and deposits of Borrower it
holds, or (23) any amount held by Bank owing to or for the credit or the account
of Borrower;
(j)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
(k)    place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;



--------------------------------------------------------------------------------




(l)    demand and receive possession of Borrower’s Books; and
(m)    exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
9.2    Power of Attorney.
Borrower hereby irrevocably appoints Bank as its lawful attorney-in-fact,
exercisable upon the occurrence and during the continuance of an Event of
Default, to (23) endorse Borrower’s name on any checks or other forms of payment
or security; (23) sign Borrower’s name on any invoice or bill of lading for any
Account or drafts against Account Debtors; (23) settle and adjust disputes and
claims about the Accounts directly with Account Debtors, for amounts and on
terms Bank determines reasonable; (23) make, settle, and adjust all claims under
Borrower’s insurance policies; (23) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral, or
any judgment based thereon, or otherwise take any action to terminate or
discharge the same; and (23) transfer the Collateral into the name of Bank or a
third party as the Code permits. Borrower hereby appoints Bank as its lawful
attorney-in-fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of Bank’s security interest in the Collateral
regardless of whether an Event of Default has occurred until all Obligations
(other than inchoate indemnity obligations) have been satisfied in full and Bank
is under no further obligation to make Credit Extensions hereunder. Bank’s
foregoing appointment as Borrower’s attorney in fact, and all of Bank’s rights
and powers, coupled with an interest, are irrevocable until all Obligations
(other than inchoate indemnity obligations) have been fully repaid and performed
and Bank’s obligation to provide Credit Extensions terminates.
9.3    Protective Payments.
If Borrower fails to obtain the insurance called for by Section 6.5 or fails to
pay any premium thereon or fails to pay any other amount which Borrower is
obligated to pay under this Agreement or any other Loan Document, Bank may
obtain such insurance or make such payment, and all amounts so paid by Bank are
Bank Expenses and immediately due and payable, bearing interest at the then
highest rate applicable to the Obligations, and secured by the Collateral. Bank
will make reasonable efforts to provide Borrower with notice of Bank obtaining
such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.
9.4    Application of Payments and Proceeds Upon Default.
If an Event of Default has occurred and is continuing, Bank may apply any funds
in its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion. Any surplus shall be paid to Borrower or other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, in its good faith business judgment, directly or indirectly
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.
9.5    Bank’s Liability for Collateral.
So long as Bank complies with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Bank,
Bank shall not be liable or responsible for (23) the safekeeping of the
Collateral; (23) any loss or damage to the Collateral; (23) any diminution in
the value of the Collateral; or (23) any act or default of any carrier,
warehouseman, bailee, or other Person. Borrower bears all risk of loss, damage
or destruction of the Collateral.
9.6    No Waiver; Remedies Cumulative.



--------------------------------------------------------------------------------




Bank’s failure, at any time or times, to require strict performance by Borrower
of any provision of this Agreement or any other Loan Document shall not waive,
affect, or diminish any right of Bank thereafter to demand strict performance
and compliance herewith or therewith. No waiver hereunder shall be effective
unless signed by the party granting the waiver and then is only effective for
the specific instance and purpose for which it is given. Bank’s rights and
remedies under this Agreement and the other Loan Documents are cumulative. Bank
has all rights and remedies provided under the Code, by law, or in equity.
Bank’s exercise of one right or remedy is not an election and shall not preclude
Bank from exercising any other remedy under this Agreement or other remedy
available at law or in equity, and Bank’s waiver of any Event of Default is not
a continuing waiver. Bank’s delay in exercising any remedy is not a waiver,
election, or acquiescence.
9.7    Demand Waiver.
Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Bank on which Borrower is liable.
10    NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (23) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (23) upon transmission, when sent by electronic mail or
facsimile transmission; (23) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (23) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.
If to Borrower:
Aerohive Networks, Inc.

330 Gibraltar Drive
Sunnyvale, California 94089
Attn: John Ritchie, Chief Financial Officer
Email: jritchie@aerohive.com


If to Bank:
Silicon Valley Bank

555 Mission Street, Suite 900
San Francisco, California 94105
Attn: Alina Zinchik, Vice President
Email: azinchik@svb.com


11    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon



--------------------------------------------------------------------------------




the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph. This Section 11 shall
survive termination of this Agreement.
12    GENERAL PROVISIONS
12.1    Successors and Assigns.
This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights or
obligations under it without Bank’s prior written consent (which may be granted
or withheld in Bank’s discretion). Bank has the right, without the consent of or
notice to Borrower, to sell, transfer, assign, negotiate, or grant participation
in all or any part of, or any interest in, Bank’s obligations, rights, and
benefits under this Agreement and the other Loan Documents.
12.2    Indemnification.
Borrower agrees to indemnify, defend and hold Bank and its directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Bank (each, an “Indemnified Person”) harmless against: (23) all
obligations, demands, claims, and liabilities (collectively, “Claims”) claimed
or asserted by any other party in connection with the transactions contemplated
by the Loan Documents; and (23) all losses or expenses (including Bank Expenses)
in any way suffered, incurred, or paid by such Indemnified Person as a result
of, following from, consequential to, or arising from transactions between Bank
and Borrower contemplated by the Loan Documents (including reasonable



--------------------------------------------------------------------------------




attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct.
12.3    Time of Essence.
Time is of the essence for the performance of all Obligations in this Agreement.
12.4    Severability of Provisions.
Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.
12.5    Correction of Loan Documents.
Bank may correct patent errors and fill in any blanks in the Loan Documents
consistent with the agreement of the parties.
12.6    Amendments in Writing; Waiver; Integration.
No purported amendment or modification of any Loan Document, or waiver,
discharge or termination of any obligation under any Loan Document, shall be
enforceable or admissible unless, and only to the extent, expressly set forth in
a writing signed by the party against which enforcement or admission is sought.
Without limiting the generality of the foregoing, no oral promise or statement,
nor any action, inaction, delay, failure to require performance or course of
conduct shall operate as, or evidence, an amendment, supplement or waiver or
have any other effect on any Loan Document. Any waiver granted shall be limited
to the specific circumstance expressly described in it, and shall not apply to
any subsequent or other circumstance, whether similar or dissimilar, or give
rise to, or evidence, any obligation or commitment to grant any further waiver.
The Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.
12.7    Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered, is
an original, and all taken together, constitute one Agreement.
12.8    Survival.
All covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been paid in full and satisfied. Without limiting the foregoing, except as
otherwise provided in Section 4.1, the grant of security interest by Borrower in
Section 4.1 shall survive until the termination of all Bank Services Agreements.
The obligation of Borrower in Section 12.2 to indemnify Bank shall survive until
the statute of limitations with respect to such claim or cause of action shall
have run.
12.9    Confidentiality.
In handling any confidential information, Bank shall exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made: (23) to Bank’s Subsidiaries or Affiliates (such
Subsidiaries and Affiliates, together with Bank, collectively, “Bank Entities”)
(provided that Bank Entities are bound by the same confidentiality obligations
herein); (23) to prospective transferees or purchasers of any interest in the
Credit Extensions (provided, however, Bank shall use its best efforts to obtain
any prospective transferee’s or purchaser’s



--------------------------------------------------------------------------------




agreement to the terms of this provision); (23) as required by law, regulation,
subpoena, or other order; (23) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (23) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (23) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (23) in the public domain or in Bank’s possession when disclosed to
Bank, or becomes part of the public domain after disclosure to Bank through no
fault of Bank; or (23) disclosed to Bank by a third party if Bank does not know
that the third party is prohibited from disclosing the information.
Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly prohibited by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.
12.10    Attorneys’ Fees, Costs and Expenses.
In any action or proceeding between Borrower and Bank arising out of or relating
to the Loan Documents, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and other costs and expenses incurred, in addition to
any other relief to which it may be entitled.
12.11    Electronic Execution of Documents.
The words “execution,” “signed,” “signature” and words of like import in any
Loan Document shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity and enforceability as a manually executed signature or the use of a
paper-based recordkeeping systems, as the case may be, to the extent and as
provided for in any applicable law, including, without limitation, any state law
based on the Uniform Electronic Transactions Act.
12.12    Captions.
The headings used in this Agreement are for convenience only and shall not
affect the interpretation of this Agreement.
12.13    Construction of Agreement.
The parties mutually acknowledge that they and their attorneys have participated
in the preparation and negotiation of this Agreement. In cases of uncertainty
this Agreement shall be construed without regard to which of the parties caused
the uncertainty to exist.
12.14    Relationship.
The relationship of the parties to this Agreement is determined solely by the
provisions of this Agreement. The parties do not intend to create any agency,
partnership, joint venture, trust, fiduciary or other relationship with duties
or incidents different from those of parties to an arm’s-length contract.
12.15    Third Parties.
Nothing in this Agreement, whether express or implied, is intended to: (23)
confer any benefits, rights or remedies under or by reason of this Agreement on
any persons other than the express parties to it and their respective permitted
successors and assigns; (23) relieve or discharge the obligation or liability of
any person not an express party to this Agreement; or (23) give any person not
an express party to this Agreement any right of subrogation or action against
any party to this Agreement.
12.16    Transitional Arrangements.



--------------------------------------------------------------------------------




On the Effective Date, this Agreement shall amend, restate and supersede the
Prior Loan Agreement in its entirety, except as provided in this Section.  On
the Effective Date, the rights and obligations of the parties evidenced by the
Prior Loan Agreement shall be evidenced by this Agreement and the other Loan
Documents and the grant of security interest in the Collateral by the Borrower
under the Prior Loan Agreement and the other “Loan Documents” (as defined in the
Prior Loan Agreement) shall continue under this Agreement and the other Loan
Documents, and such security interest and any other rights and obligations which
by their express terms survive the termination of the Loan Documents shall not
in any event be terminated, extinguished or annulled but shall hereafter be
governed by this Agreement and the other Loan Documents.  All references to the
Prior Loan Agreement in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof as amended, restated, or otherwise modified from time to
time.
13    DEFINITIONS
13.1    Definitions.
As used in the Loan Documents, the word “shall” is mandatory, the word “may” is
permissive, the word “or” is not exclusive, the words “includes” and “including”
are not limiting, the singular includes the plural, and numbers denoting amounts
that are set off in brackets are negative. As used in this Agreement, the
following capitalized terms have the following meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Adjusted Quick Ratio” means, as of the date of determination, a ratio of (a)
Quick Assets to (b) (i) Current Liabilities minus the current portion of
Deferred Revenue, plus (without duplication) (ii) all Consolidated Funded
Indebtedness.
“Advance” or “Advances” means a Formula Advance or a Non-Formula Advance under
the Revolving Line.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.
“Aggregate Borrowing Base” means the sum of all amounts available under (i) the
Domestic Borrowing Base plus (ii) the Foreign Borrowing Base.
“Australian Subsidiary” means Aerohive Networks Australia Pty Ltd., a
corporation registered under the laws of the Australia and a wholly-owned
Subsidiary of Borrower.
“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Notice of
Borrowing or other Advance request, on behalf of Borrower.
“Availability Amount” is (A) the lesser of (x) the Revolving Line or (y) the
amount available under the Aggregate Borrowing Base, minus (B) the outstanding
principal balance of any and all Formula Advances.
“Bank” is defined in the preamble hereof.



--------------------------------------------------------------------------------




“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit C.
“Borrowing Base Report” is defined in Section 6.2(a).
“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit E.
“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
“Cayman Subsidiary” means Aerohive Networks Ltd., a company registered under the
laws of the Cayman Islands and a wholly-owned Subsidiary of Borrower.
“Claims” is defined in Section 12.2.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.



--------------------------------------------------------------------------------




“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit D.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum (without
duplication) of (a) the outstanding principal amount of all Indebtedness,
whether current or long-term, for borrowed money and all obligations and
indebtedness evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) the face amount of
all outstanding letters of credit (including standby and commercial), and all
Indebtedness arising under bankers’ acceptances, bank guaranties, surety bonds
and similar instruments, (d) all Indebtedness in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (e) Indebtedness in respect of capital leases and
synthetic lease obligations, (f) without duplication, all guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, and (g)
all Indebtedness of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, or any other extension of credit by Bank for
Borrower’s benefit under this Agreement.
“Current Liabilities” are all Obligations of Borrower to Bank, plus, without
duplication, the aggregate amount of Borrower’s Total Liabilities that mature
within one (1) year.



--------------------------------------------------------------------------------




“Default Rate” is defined in Section 2.3(e).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number (last three digits) 575, maintained by Borrower with
Bank.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Domestic Borrowing Base” is eighty percent (80%) of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing percentage in its good
faith business judgment based on events, conditions, contingencies, or risks
which, as determined by Bank, may adversely affect Collateral.
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
“Dutch Subsidiaries” mean Aerohive Networks Netherlands Cooperatief U.A. (Dutch
Co-Op) and Aerohive Networks Netherlands B.V., companies registered under the
laws of the Netherlands and a wholly-owned Subsidiary of Borrower.
“Effective Date” is defined in the preamble hereof.
“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right upon prior written notice to Borrower at
any time after the Effective Date to adjust any of the criteria set forth below
and to establish new criteria in its good faith business judgment. Unless Bank
otherwise agrees in writing, Eligible Accounts shall not include:
(a)    Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
(b)    Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;
(c)    Accounts with credit balances over ninety (90) days from invoice date;
(d)    Accounts owing from an Account Debtor, in which fifty percent (50%) or
more of the Accounts have not been paid within ninety (90) days of invoice date;
(e)    Accounts owing from an Account Debtor which does not have its principal
place of business in the United States;
(f)    Accounts billed and/or payable outside of the United States (sometimes
called foreign invoiced accounts);



--------------------------------------------------------------------------------




(g)    Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);
(h)    Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;
(i)    Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
(j)    Accounts owing from an Account Debtor where goods or services have not
yet been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);
(k)    Accounts subject to contractual arrangements between Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);
(l)    Accounts owing from an Account Debtor the amount of which may be subject
to withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);
(m)    Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;
(n)    Accounts owing from an Account Debtor that has been invoiced for goods
that have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);
(o)    Accounts for which the Account Debtor has not been invoiced;
(p)    Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of Borrower’s business;
(q)    Accounts for which Borrower has permitted Account Debtor’s payment to
extend beyond ninety (90) days;
(r)    Accounts arising from chargebacks, debit memos or others payment
deductions taken by an Account Debtor;
(s)    Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);
(t)    Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;
(u)    [Reserved];



--------------------------------------------------------------------------------




(v)    Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25%) of all Accounts, for the amounts that
exceed that percentage, unless Bank approves in writing on a case-by-case basis;
and
(w)    Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.
“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States and which (a)
otherwise satisfy the definition of Eligible Accounts, and (b) are billed and
collected in the United States.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Floating Charge” means that certain First Priority Share Charge executed and
delivered by Borrower and the Cayman Subsidiary to Bank dated as of December 18,
2013, as the same may be amended, modified, supplemented or restated.
“Foreign Borrowing Base” is seventy percent (70%) of Eligible Foreign Accounts,
as determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing percentage in its good
faith business judgment based on events, conditions, contingencies, or risks
which, as determined by Bank, may adversely affect Collateral.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Formula Advance” is defined in Section 2.1.1(a).
“French Subsidiary” means a company expected to be registered under the laws of
France and a wholly-owned Subsidiary of Borrower.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or



--------------------------------------------------------------------------------




sell real or personal property, rights in all litigation presently or hereafter
pending (whether in contract, tort or otherwise), insurance policies (including
without limitation key man, property damage, and business interruption
insurance), payments of insurance and rights to payment of any kind.
“German Subsidiary” means a company expected to be registered under the laws of
Germany and a wholly-owned Subsidiary of Borrower.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Indemnified Person” is defined in Section 12.2.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:
(a)    its Copyrights, Trademarks and Patents;
(b)    any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
(c)    any and all source code;
(d)    any and all design rights which may be available to a Borrower;
(e)    any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)    all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the first day of each month (or, if that day of the month
does not fall on a Business Day, then on the first Business Day following such
date), and each date a Prime Rate Advance is converted into a LIBOR Advance to
the extent of the amount converted to a LIBOR Advance.
“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one, two, three, or six months thereafter, in each case as
Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from



--------------------------------------------------------------------------------




time to time in effect, (c) if any Interest Period would otherwise end on a day
that is not a Business Day, that Interest Period shall be extended to the
following Business Day unless, in the case of a LIBOR Advance, the result of
such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the preceding Business
Day, (d) any Interest Period pertaining to a LIBOR Advance that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period, and (e) interest shall accrue from and include the first
Business Day of an Interest Period but exclude the last Business Day of such
Interest Period.
“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.
“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.
“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.
“LIBOR Rate Margin” is one and three-quarters of one percent (1.75%).
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any Bank Services Agreement, the Floating Charge, any subordination agreement,
any note, or notes or guaranties executed by Borrower, and any other present or
future agreement between Borrower and/or for the benefit of Bank in connection
with this Agreement, all as amended, restated, or otherwise modified.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole; or;
(c) a material impairment of the prospect of repayment of any portion of the
Obligations.
“Minimum Interest” is defined in Section 2.3(g).



--------------------------------------------------------------------------------




“Minimum Interest Period” is defined in Section 2.3(g).
“Monthly Financial Statements” is defined in Section 6.2(c).
“Net Cash” is, as of the date of determination, the sum of all of Borrower’s
unrestricted cash maintained at Bank less short and long term outstanding
Indebtedness.
“New Zealand Subsidiary” means Aerohive Networks New Zealand Limited, a limited
company registered under the laws of New Zealand and a wholly-owned Subsidiary
of Borrower.
“Non-Formula Advance” is defined in Section 2.1.1(b).
“Non-Formula Amount” is, at all times that Borrower is Streamline Eligible, an
aggregate amount not to exceed Twenty Million Dollars ($20,000,000), and at all
other times, an aggregate amount not to exceed Ten Million Dollars
($10,000,000).
“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.5(a), substantially in the form of Exhibit F, with appropriate
insertions.
“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.6, substantially in the form of Exhibit G, with
appropriate insertions.
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and to perform
Borrower’s duties under the Loan Documents.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than thirty (30) days prior to the Effective Date (or
such earlier date as is acceptable to Bank in its sole discretion), and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.
“Overadvance” is defined in Section 2.2.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment/Advance Form” is that certain form attached hereto as Exhibit B.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Acquisition” means any Acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related Acquisitions by Borrower or
Borrower’s Subsidiaries of all or substantially all of the capital stock,
ownership interest or property of another Person in which: (a) the Borrower’s
board of directors has approved; (b) the Person so acquired is in a similar line
of business or a business reasonably related thereto; (c) the Borrower is the
sole surviving corporation; (d) total cash consideration for all Acquisitions
during any fiscal year does not exceed Fifteen Million Dollars ($15,000,000);
(e) the Acquisition is not a hostile acquisition; (f) at the time of the
Acquisition and after giving effect to the Acquisition, there shall not exist
any Event of Default under this Agreement or any of the Loan Documents; and (g)
Borrower is in pro forma compliance with the financial covenant set forth in
Section 6.7 of this Agreement, on the closing date of each Permitted
Acquisition, and on a projected twelve (12) month basis.
“Permitted Indebtedness” is:



--------------------------------------------------------------------------------




(a)    Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b)    Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
(c)    Subordinated Debt;
(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;
(e)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(f)    Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;
(g)    Investments permitted under clause (f) of the definition of “Permitted
Investments” hereunder;
(h)    other Indebtedness not otherwise permitted by Section 7.4 not exceeding
Five Hundred Thousand Dollars ($500,000) in the aggregate outstanding at any
time; and
(i)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (h) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investments” are:
(a)    Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;
(b)    Investments consisting of Cash Equivalents;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)    Investments consisting of or held in deposit accounts or securities in
which Bank has a perfected security interest;
(e)    Investments accepted in connection with Transfers permitted by Section
7.1;
(f)    Investments (i) by Borrower in Subsidiaries not to exceed Five Hundred
Thousand Dollars ($500,000) in the aggregate in any fiscal year and (ii) by
Subsidiaries in other Subsidiaries or in Borrower;
(g)    Investments consisting of (23) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (23) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;
(h)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(i)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary;



--------------------------------------------------------------------------------




(j)    Investments made in accordance with Borrower’s investment policy, as
approved by Borrower’s Board of Directors (a copy of which has been previously
provided to Bank);
(k)    provided no Event of Default has occurred and is continuing, other
Investments not otherwise permitted by Section 7.7 not exceeding One Million
Five Hundred Thousand Dollars ($1,500,000) in the aggregate outstanding in any
fiscal year; and
(l)    (i) Permitted Acquisitions and (ii) Investments consisting of the
creation of a Subsidiary for the purpose of consummating a merger transaction
permitted by Section 7.3 of this Agreement which is otherwise a Permitted
Investment.
“Permitted Liens” are:
(a)    Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (23) not due and payable or (23) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
(c)    purchase money Liens (i) on Equipment (and any attachments, accessions,
parts, replacements, or improvements thereon and the proceeds thereof) acquired
or held by Borrower incurred for financing the acquisition of the Equipment
securing no more than Five Hundred Thousand Dollars ($500,000) in the aggregate
amount outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;
(d)    Liens of mechanics, carriers, warehousemen, suppliers, or other similar
Persons that are possessory in nature arising in the ordinary course of business
so long as such Liens attach only to Inventory, securing liabilities in the
aggregate amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000) and
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;
(e)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
(g)    leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;
(h)    non-exclusive licenses of Intellectual Property granted to third parties,
or non-perpetual exclusive licenses of Intellectual Property with respect to
geographic area, fields of use and customized products for specific customers
that would not result in a transfer of title of the licensed property granted to
third parties;
(i)    Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;



--------------------------------------------------------------------------------




(j)    Liens in favor of other financial institutions arising in connection with
Borrower’s securities accounts held at such institutions, provided that Bank has
a perfected security interest in the amounts held in such securities accounts;
and
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of customs duties in connection with the importation of
goods.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“PRC Subsidiary” means 艾诺科技(杭州)有限公司 (Aerohive Technologies (Hang Zhou) Limited),
a wholly-foreign owned enterprise in the People’s Republic of China and a
wholly-owned Subsidiary of Borrower.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).
“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.
“Prime Rate Margin” is one percent (1.00%).
“Quick Assets” is, on any date, Borrower’s and its Subsidiaries’ consolidated,
unrestricted cash and Cash Equivalents maintained with Bank, plus net billed
accounts receivable.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.



--------------------------------------------------------------------------------




“Restricted License” is any material license or other material agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with the Bank’s right to sell any
Collateral.
“Revolving Line” is an Advance or Advances in an amount equal to Twenty Million
Dollars ($20,000,000).
“Revolving Line Maturity Date” is March 31, 2017.
“SEC” shall mean the Securities and Exchange Commission and any successor
thereto.
“SEC Filings” is defined in Section 6.2(h).
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Streamline Eligible” means, at all times that Borrower’s Net Cash is greater
than or equal to Fifty Million Dollars ($50,000,000) and no Event of Default has
occurred and is continuing; provided, however, if Borrower’s Net Cash is less
than Fifty Million Dollars ($50,000,000) on any day, Borrower will not be
Streamline Eligible until such time as Bank confirms that Borrower’s Net Cash
was greater than or equal to Fifty Million Dollars ($50,000,000) at all times
during the immediately preceding full calendar month. A period in which Borrower
is Streamline Eligible (other than one commencing on the Effective Date, if
applicable) may only commence on the first (1st) day of a calendar month.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank in its reasonable discretion.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s and its Subsidiaries’ consolidated
balance sheets, but excluding all Subordinated Debt (if any).
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
“UK Subsidiary” means Aerohive Networks Europe Ltd., a private limited company
registered under the laws of England and Wales and a wholly-owned Subsidiary of
Borrower.


[Signature page follows.]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:


AEROHIVE NETWORKS, INC.




By:
/s/ John Ritchie
Name:
John Ritchie
Title:
SVP CFO





BANK:


SILICON VALLEY BANK




By:
/s/ Alina Zinchik
Name:
Alina Zinchik
Title:
Vice President








[Signature Page to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------




EXHIBIT A – COLLATERAL DESCRIPTION


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (i) any of the
outstanding capital stock of a controlled foreign corporation (as defined in the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder) in excess of 65% of the voting power of all classes of capital stock
of such controlled foreign corporation, (ii) any property subject to a Lien
described in clause (c) of the definition of Permitted Lien if the granting of a
Lien in such property is prohibited by or would constitute a default under any
agreement or document governing such property (but only to the extent such
prohibition is enforceable under applicable law), provided that upon the
termination or lapsing of any such prohibition, such property shall
automatically be part of the Collateral, or (iii) any Intellectual Property;
provided, however, the Collateral shall include all Accounts and all proceeds of
Intellectual Property. If a judicial authority (including a U.S. Bankruptcy
Court) would hold that a security interest in the underlying Intellectual
Property is necessary to have a security interest in such Accounts and such
property that are proceeds of Intellectual Property, then the Collateral shall
automatically, and effective as of the Effective Date, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in such Accounts and such other property of Borrower that are proceeds
of the Intellectual Property.
Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.







--------------------------------------------------------------------------------




EXHIBIT B – LOAN PAYMENT/ADVANCE REQUEST FORM
DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME*
Fax To:     Date: _____________________



--------------------------------------------------------------------------------

LOAN PAYMENT:
Borrower: AEROHIVE NETWORKS, INC.


From Account #________________________________    To Account
#__________________________________________________
(Deposit Account #)                        (Loan Account #)
Principal $____________________________________    and/or Interest
$________________________________________________


Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

LOAN ADVANCE:


Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.


From Account #________________________________    To Account
#__________________________________________________
(Loan Account #)                        (Deposit Account #)


Amount of Advance $___________________________


All Borrower’s representations and warranties in the Amended and Restated Loan
and Security Agreement dated as of February 18, 2016 between Borrower and
Silicon Valley Bank are true, correct and complete in all material respects on
the date of the request for an advance; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date:


Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

OUTGOING WIRE REQUEST:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, Pacific Time


Beneficiary Name: _____________________________        Amount of Wire: $    
Beneficiary Bank: ______________________________        Account Number:     
City and State:     


Beneficiary Bank Transit (ABA) #:         Beneficiary Bank Code (Swift, Sort,
Chip, etc.):     
(For International Wire Only)


Intermediary Bank:         Transit (ABA) #:     
For Further Credit to:     


Special Instruction:     


By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).


Authorized Signature: ___________________________    2nd Signature (if
required): _______________________________________
Print Name/Title: ______________________________    Print Name/Title:
______________________________________________
Telephone #:                 Telephone #:     

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




EXHIBIT C - BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

Borrower:    Aerohive Networks, Inc.
Lender:        Silicon Valley Bank
Commitment Amount:    $20,000,000



--------------------------------------------------------------------------------




ACCOUNTS RECEIVABLE
 
1.    Accounts Receivable (invoiced) Book Value as of ____________________
$_______________
2.    Additions (Please explain on next page)
$_______________
3.    Less: Intercompany / Employee / Non-Trade Accounts
$_______________
4.    NET TRADE ACCOUNTS RECEIVABLE
$_______________
 
 
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
 
5.    Affiliate Accounts
$_______________
6.    90 Days Past Invoice Date
$_______________
7.    Credit Balances over 90 Days
$_______________
8.    Balance of 50% over 90 Day Accounts (Cross-Age or Current Affected)
$_______________
9.    Foreign Account Debtor Accounts
$_______________
10.    Foreign Invoiced and/or Collected Accounts
$_______________
11.    Contra / Customer Deposit Accounts
$_______________
12.    U.S. Government Accounts
$_______________
13.    Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts
$_______________
14.    Accounts with Memo or Pre-Billings
$_______________
15.    Contract Accounts; Accounts with Progress / Milestone Billings
$_______________
16.    Accounts for Retainage Billings
$_______________
17.    Trust / Bonded Accounts
$_______________
18.    Bill and Hold Accounts
$_______________
19.    Unbilled Accounts
$_______________
20.    Non-Trade Accounts (If not already deducted above)
$_______________
21.    Accounts with Extended Term Invoices (Net 90+)
$_______________
22.    Chargebacks Accounts / Debit Memos
$_______________
23.    Product Returns / Exchanges
$_______________
24.    Disputed Accounts; Insolvent Account Debtor Accounts
$_______________
25.    Other (Please explain on next page)
$_______________
26.    Concentration Limits
$_______________
27.    TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
$_______________
 
 
28.    Eligible Accounts (#4 minus #27)
$_______________
29.    ELIGIBLE AMOUNT OF ACCOUNTS (80% of #28)
$_______________
 
 
ELIGIBLE FOREIGN ACCOUNTS
 
30.    Eligible Foreign Accounts as of ____________
$_______________
31.    ELIGIBLE AMOUNT OF ELIGIBLE FOREIGN ACCOUNTS (70% of #30)
$_______________


BALANCES
 
32.    Maximum Loan Amount
$20,000,000
33.    Total Funds Available [Lesser of #32 or (#29 plus #31)]
$_______________
34.    Present balance owing on Line of Credit (including any outstanding
Non-Formula Advances)
$_______________
35.    RESERVE POSITION (#33 minus #34)
$_______________



[Continued on following page.]



--------------------------------------------------------------------------------






Explanatory comments from previous page:
_______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
The undersigned represents and warrants on behalf of Borrower that this is true,
complete and correct, and that the information in this Borrowing Base
Certificate complies with the representations and warranties in the Amended and
Restated Loan and Security Agreement between the undersigned and Silicon Valley
Bank.
COMMENTS:




By: ___________________________
Authorized Signer
Date:    
BANK USE ONLY
Received by: _____________________
AUTHORIZED SIGNER
Date: __________________________
Verified: ________________________
AUTHORIZED SIGNER
Date: ___________________________
Compliance Status: Yes No










--------------------------------------------------------------------------------




EXHIBIT D


COMPLIANCE CERTIFICATE




TO:    SILICON VALLEY BANK                        Date:                 
FROM: AEROHIVE NETWORKS, INC.


The undersigned authorized officer of Aerohive Networks, Inc. (“Borrower”)
certifies on behalf of Borrower and not in any individual capacity that under
the terms and conditions of the Amended and Restated Loan and Security Agreement
between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) no Events of Default have
occurred and are continuing; (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.


Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP (subject
in the case of unaudited financial statements to normal year-end adjustments and
the absence of footnotes) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes. The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
Monthly financial statements with
Compliance Certificate (“CC”)
When not Streamline Eligible: Monthly within 30 days
Yes No
Quarterly Compliance Certificate (“CC”) with latest
quarterly SEC Filings
When Streamline Eligible: Quarterly within 45 days
Yes No
Annual financial statement (CPA Audited) + CC
FYE within 90 days
Yes No
SEC Filings (i.e., 10‑Q, 10‑K and 8-K)
Within 5 days after filing with SEC
Yes No
Borrowing Base Certificate, A/R & A/P Agings
When not Streamline Eligible: Monthly within 30 days
Yes No
Deferred Revenue Reports, Sell-Through Reports (if applicable)
When not Streamline Eligible: Monthly within 30 days
Yes No
Annual Board-Approved Financial Projections
Within 15 days after Board Approval
Yes No





Streamline Eligibility


Required


Actual


Complies
Non-Formula Amount
If Net Cash is greater than or equal to:
$50,000,000
$________
Yes No
$20,000,000
If Net Cash is less than:
$50,000,000
$________
Yes No
$10,000,000






--------------------------------------------------------------------------------




Financial Covenant
Required
Actual
Complies
Maintain on a Monthly Basis:
 
 
 
Minimum Adjusted Quick Ratio
1.25:1.00
_____:1.00
Yes No



The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following is a list of (i) any material change in the composition of the
Intellectual Property, (ii) the registration of any copyright, including any
subsequent ownership right of Borrower in or to any copyright, patent or
trademark not previously disclosed in writing to Bank, and (iii) Borrower’s
knowledge of an event that could reasonably be expected to materially and
adversely affect the value of the Intellectual Property:


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
(For the avoidance of doubt, Section 6.2(j) of the Agreement requires that
Borrower provide written notice of the matters described in the aforementioned
clauses (i), (ii) and (iii) promptly, but in no event later than forty-five (45)
days after the last day of each quarter.)


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


AEROHIVE NETWORKS, INC.




By:    
Name:    
Title:    


BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No










--------------------------------------------------------------------------------




Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.Adjusted Quick Ratio (Section 6.7(a))
Required:    1.25:1.00


Actual:


A.    
Aggregate value of Borrower and its Subsidiaries’ consolidated, unrestricted
cash and cash equivalents maintained with Bank
$   


B.    
Aggregate value of Borrower and its Subsidiaries’ consolidated net billed
accounts receivable
$   


C.    
Quick Assets (line A plus line B)
$   


D.    
Aggregate value of Obligations to Bank
$   


E.    
Aggregate value of obligations that should, under GAAP, be classified as
liabilities on Borrower and its Subsidiaries’ consolidated balance sheets, but
excluding all subordinated debt (if any), and not otherwise reflected in line D
above that matures within one (1) year
$   


F.    
Current Liabilities (line D plus line E), minus all amounts received or invoiced
in advance of performance under contracts and not yet recognized as revenue
$   


G.    
On a consolidated basis, the sum (without duplication) of Borrower and its
Subsidiaries’ (a) outstanding principal amount of all Indebtedness, whether
current or long-term, for borrowed money and all obligations and indebtedness
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) purchase money Indebtedness, (c) the face amount of all
outstanding letters of credit (including standby and commercial), and all
Indebtedness arising under bankers’ acceptances, bank guaranties, surety bonds
and similar instruments, (d) indebtedness in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (e) Indebtedness in respect of capital leases and synthetic
lease obligations, (f) without duplication, guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.
$   


H.    
Aggregate Liabilities (line F plus line G)
$   


I.    
Adjusted Quick Ratio (line C divided by line H)
   





Is line I equal to or greater than 1.25:1:00?


  No, not in compliance                          Yes, in compliance









--------------------------------------------------------------------------------




EXHIBIT E


BORROWING RESOLUTIONS


[see attached]







--------------------------------------------------------------------------------




EXHIBIT F
FORM OF NOTICE OF BORROWING
AEROHIVE NETWORKS, INC.
Date: ______________
TO:
SILICON VALLEY BANK
3003 Tasman Drive
Santa Clara, CA 95054
Attention: Alina Zinchik, Vice President
Email: azinchik@svb.com

RE:
That certain AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of
February 18, 2016 (as amended, modified, supplemented or restated from time to
time, the “Loan Agreement”), by and between AEROHIVE NETWORKS, INC., a Delaware
corporation (“Borrower”), and SILICON VALLEY BANK, a California corporation (the
“Bank”)

Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.5(a) of the Loan Agreement, of the borrowing of an Advance.


1.    The Funding Date, which shall be a Business Day, of the requested
borrowing is _______________.


2.    The currency of the requested borrowing is U.S. Dollars.


3.    The aggregate amount of the requested Advance is $_____________.


4.    The requested Advance shall consist of $___________ of Prime Rate Advances
and $______ of LIBOR Advances.


5.    The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be __________ months.


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:


(a)    all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed Advance; and
(c)    the requested Advance will not cause the aggregate principal amount of
the outstanding Advances to exceed, as of the designated Funding Date: (i) if
Borrower is Streamline Eligible, the Revolving Line, or (ii) if Borrower is not
Streamline Eligible, the lesser of either (A) the Revolving Line or (B) the
Aggregate Borrowing Base plus the Non-Formula Amount.



--------------------------------------------------------------------------------






BORROWER        AEROHIVE NETWORKS, INC.
By:
 
Name:
 
Title:
 





For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 






--------------------------------------------------------------------------------




EXHIBIT G
FORM OF NOTICE OF CONVERSION/CONTINUATION
AEROHIVE NETWORKS, INC.
Date: ______________
TO:
SILICON VALLEY BANK
3003 Tasman Drive
Santa Clara, CA 95054
Attention: Alina Zinchik, Vice President
Email: azinchik@svb.com

RE:
That certain AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of
February 18, 2016 (as amended, modified, supplemented or restated from time to
time, the “Loan Agreement”), by and between AEROHIVE NETWORKS, INC., a Delaware
corporation (“Borrower”), and SILICON VALLEY BANK, a California corporation (the
“Bank”)

Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.6 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:


1.    The date of the [conversion] [continuation] is ____________________,
20___.


2.    The aggregate amount of the proposed Advances to be [converted] is
$_______________________ or [continued] is $____________________.


3.    The Advances are to be [converted into] [continued as] [LIBOR] [Prime
Rate] Advances.


4.    The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be ________ months.


The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:


(a)    all representations and warranties of Borrower stated in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation]; and
(c)    at any time in which Borrower is Streamline Eligible, the requested
[conversion] [continuation] will not cause the aggregate principal amount of the
outstanding Advances to exceed, as of the designated Funding Date, the Revolving
Line,
(d)    at any time, (a) the requested [conversion] [continuation] will not cause
the outstanding principal amount of any Formula Advances to exceed, as of the
designated Funding Date, the lesser of either the Revolving Line or the
Aggregate Borrowing Base, and (b) the requested [conversion] [continuation] will
not cause



--------------------------------------------------------------------------------




the outstanding principal amount of any Formula Advances and Non-Formula
Advances to exceed, as of the designated Funding Date, the lesser of either (A)
the Revolving Line or (B) the Aggregate Borrowing Base plus the Non-Formula
Amount.


BORROWER        AEROHIVE NETWORKS, INC.
By:
 
Name:
 
Title:
 







For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 










